Citation Nr: 1741255	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-06 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA) to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

In March 2015, the appeal was remanded for further development.  The Veteran submitted additional evidence and argument after development, which requires the appeal to be REMANDED again to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay, review of the record reveals that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In March 2015, the Board remanded the claim to obtain missing private medical records and a new VA examination to determine whether the Veteran's sleep apnea was incurred in or aggravated by service or his service-connected PTSD.  The Board asked the examiner to offer an opinion on whether it is at least as likely as not that each such OSA had its onset during the Veteran's period of active duty service, or whether any such disorder was caused by any incident or event that occurred during his period of service.  Additionally, the Board asked the examiner whether it is at least as likely as not that the Veteran's currently diagnosed sleep apnea is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected PTSD.  In rendering the opinion, the examiner was asked to consider the Veteran's statements regarding his sleep apnea, and to provide supporting rationale for the opinion expressed, noting that if medical literature was relied upon, the examiner should have specifically cited each reference material utilized. 

In an August 2015 VA examination, the examiner determined that the Veteran's OSA less likely than not incurred in or was caused by the claimed in-service injury, event or illness; and less likely than not was proximately due to or the result of the Veteran's service-connected PTSD.  The examiner opined that, according to UP-TO-DATE, the risk factors for sleep apnea included advancing age, male gender, obesity, craniofacial and upper airway abnormalities, and that there was an increased risk in smokers.  The examiner noted that, according to an article in Medscape, entitled "Obstructive Sleep Apnea" by Ralph Downey, III, PhD, the risk factors for sleep apnea included structural abnormalities, obesity, age, male sex, sedative use, smoking, habitual snoring with daytime drowsiness, familial causes, thyroid disease, stroke and acromegaly; and that sleep apnea was not etiologically related to PTSD.  The examiner finally noted that the Veteran's diagnosis of sleep apnea was made in 2009, long after he left the military in 1971, and as such, was not directly related to his military service.  The examiner opined that the Veteran's sleep apnea was not at least as likely as not aggravated beyond its natural progression by PTSD because the Veteran reported that he used his C-PAP machine with nasal prongs and that it is more tolerant than the mask.  The examiner noted that there was no indication that his C-PAP machine exacerbated his symptoms of claustrophobia, and that PTSD neither caused nor aggravated sleep apnea.

The Veteran's representative noted in his appellate brief that there is credible medical literature that correlates PTSD and sleep apnea.  As the August 2015 examiner did not have these articles to address in his opinion, a remand is necessary to consider this evidence, which potentially supports the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private treatment records relevant to his claimed disability.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding records, the Veteran should be afforded an addendum VA opinion, provided by a new examiner, regarding his sleep apnea.  The examiner shall note in the report that the entire electronic claims file has been reviewed.  Following a review of the claims file, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea is caused by, secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected PTSD?  

All opinions must be supported by a clear rationale and reasoning behind the opinion.  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

Though the following list is not exhaustive, the opinion provider must consider the following articles in his/her opinion:

* An American Academy of Sleep Medicine (AASM) article which states that "A new study of young U.S. Veterans shows that the probability of having a high risk of obstructive sleep apnea (OSA) increases with increasing severity of posttraumatic stress disorder (PTSD) symptoms."  See http://www.aasmnet.org/articles.aspx?id=5569.
* Article released by the Sleep Health Foundation verifies that "Obstructive Sleep Apnea may be caused by weight gain due to the life style changes associated with PTSD."  See http://www.sleephealthfoundation.org.au/files/pdfs/Post-Traumatic-Stress-Disorder.pdf.
* Stanford researcher, Maurice Ohayon, MD, PhD, conducted a study in Europe of 18, 980 people with depression and found them to be five times more likely to suffer from sleep-disordered breathing.  See https://sleepfoundation.org/sleep-disorders-problems/depression-and-sleep
* VA and Department of Defense article http://www.healthquality.va.gov/guidelines/MH/ptsd/cpgPTSDFULL201011612c.pdf (pg. 63)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

